DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0233955). 	Regarding claim 1,  Mori discloses “a printing plate precursor (title) comprising:  	a support (paragraph 70); 2, this corresponds to a thickness around 2 µm. Since the particles size is 0.1µm, this limitation is met).”
 	Regarding claims 3-6, Mori further discloses “wherein the tabular particles contain a silicon atom and an oxygen atom” and “are smectite (montmorillonite is a smectite, which has silicon and oxygen).” 	Regarding claims 7 and 8, Mori further discloses “wherein the layer containing the tabular particles contains a polymer (Table 7: acryl emulsion) or a metal oxide obtained by hydrolyzing and polycondensing an organic metal compound or an inorganic metal compound.”2, this corresponds to a thickness around 2 µm, which is less than the 4µm size of JC 40).” 	Regarding claims 11 and 12, Mori further discloses “wherein the particles other than the tabular particles are organic resin particles, inorganic particles (JC 40), or organic-inorganic composite particles.” 	Regarding claims 13 and 14, Mori fails to specifically disclose “wherein an arithmetic average height Sa of the layer containing the tabular particles is in a range of 0.1 to 20 µm,” but does disclose that the surface roughness Ra should be from 0.1 to 2 µm (paragraph 87).  Furthermore, it has been held that when the claimed and prior art inventions are at least substantially identical, claimed properties or functions are presumed to be inherent and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  As a result, since the printing plate precursor of Mori is substantially structurally identical to the claimed printing plate precursor, Mori the claimed property of the Sa of the layer is met. 	Regarding claim 19, Mori further discloses “wherein the layer containing the polymer includes an infrared absorbent (paragraph 167) and thermoplastic polymer particles (paragraph 163).”
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Wariishi (US 20160361914). 	Regarding claims 15 and 16, Mori discloses all that is claimed, as in claims 1 and 2 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Shimanaka (WO2017/002641).  The US-equivalent, US2018/0117942, will be used for citations. 	Regarding claim 20, Mori discloses a printing plate precursor comprising an aluminum support;  	a layer containing a polymer on a printing surface side on the aluminum support; and  	a layer containing tabular particles on a non-printing surface side opposite to the layer containing the polymer in a state of sandwiching the aluminum support therebetween (see the rejection of claim 1 above). 	Mori fails to disclose “a printing plate precursor laminate which is obtained by laminating a plurality of printing plate precursors, wherein each of the plurality of printing plate precursors” is said printing plate precursor, and  	“wherein the printing plate precursor laminate is formed such that an outermost layer on a surface where the layer containing the polymer is provided and an outermost layer on a surface where the layer containing the tabular particles is provided are laminated by being brought into direct contact with each other.”   	However, Shimanaka teaches forming a laminate without an interleaving sheet (paragraph 7) in order to store and transport printing plate precursors (paragraph 3).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to form a laminate of multiple of the printing plate precursors of Mori in order to store and transport them.  Since no interleaving sheet is used, the limitation “wherein the printing plate precursor laminate is formed such that an outermost layer on a surface where the layer containing the polymer is provided and an outermost layer on a surface where the layer containing the tabular particles is provided are laminated by being brought into direct contact .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853